Citation Nr: 1741795	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for residuals of a fracture of the right 7th rib.


REPRESENTATION

The Veteran represented by:      The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 1993 to August 1998.   

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously remanded by the Board in November 2013 and May 2014.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.  

In May 2017, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the Philadelphia, Pennsylvania RO.  A transcript of the hearing is associated with the claims file.

At the May 2017 Board hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board concludes that remand is necessary for additional development.

Initially, the Board notes that the record for review is incomplete.  During the May 2017 Board hearing, the Veteran testified that he received treatment at the Philadelphia, Pennsylvania VAMC.  However, the most recent VA treatment records associated with the claims file are dated August 2009.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, those records, as well as any other relevant VA treatment records identified by the Veteran, must be obtained and associated with the record.

Further, during the May 2017 Board hearing the Veteran testified that he receives private treatment relating to his rib disability from Dr. C. A.  On remand, the Veteran must be asked to complete authorization forms concerning any private medical treatment and/or submit copies of any relevant records.  38 U.S.C.A. § 5103A (c); 38 U.S.C.A. § 3.159 (c)(1).   

Acquired Psychiatric Disorder

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, remand is required to provide the Veteran with a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

The Veteran has not yet been provided with a VA examination relating to his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Here, an August 2009 VA treatment record contains a diagnosis of bipolar affective disorder.  Additionally, a May 2016 private treatment record reflects that the Veteran was seen for a "mixed anxiety/depressive disorder."  At the May 2017 Board hearing, the Veteran stated his psychiatric disorder is, in part, related to punishment he received for personal financial problems during active service.  The Veteran's military personnel records contain an offenses and punishments notation reflecting punishment for failing to maintain adequate funds in his personal bank account.  Furthermore, the Veteran has competently and credibly stated that his current psychiatric disability is related to the in-service event.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  Accordingly, remand is required for an examination.     

Compensable Rating for Residuals of Rib Fracture

As to the Veteran's claim for entitlement to a compensable rating for residuals of rib fracture, the Veteran was most recently provided a VA examination in October 2009, eight years ago.  The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Court has held that VA's duty to assist a Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the eight years since his last VA examination the Board finds that a new VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA treatment records, to include from the Philadelphia, Pennsylvania VAMC, dated from August 2009 to the present.  All attempts to obtain these records must be documented in the claims file.   

2.  Contact the Veteran and request that he complete and submit to VA a signed authorization for disclosure of medical records to VA for each private medical health care provider from whom he has received treatment for the disabilities at issue on appeal.  The Board is specifically interested in records from Dr. C. M. After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain the identified records.  All development efforts with respect to this directive should be associated with the claims file.  

3.  After completing the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of each acquired psychiatric disability demonstrated during the appeal period or in proximity to the claim.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail.

The AOJ must provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should be asked to address the following:

a)  Identify all psychiatric disabilities demonstrated during the appeal period or in proximity to the claim.  If PTSD, and/or bipolar affective disorder, and/or anxiety and/or depressive disorder is/are not diagnosed, then the examiner must provide a supporting explanation as to why such diagnosis or diagnoses is/are not appropriate.  The explanation should address the diagnosis of bipolar affective disorder in the VA treatment records and private treatment records reflecting treatment for anxiety/depressive disorder.  

b)  If there is a verified stressor and the Veteran has a diagnosis of PTSD, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the PTSD is etiologically related to a verified in-service stressor.   

c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disability other than PTSD is causally related to the Veteran's active service.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.   

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of fracture of the right 7th rib.  The claims file must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  

5.  After completing the requested development, readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and entitlement to a compensable rating for residuals of a fracture of the right 7th rib.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, and afford him the appropriate time period for response before the claims file is returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




